PER CURIAM:
El 19 de abril de 1990, en vista del informe del Director de la Oficina de Inspección de Notarías (Director) en torno a las deficiencias en la obra notarial de la Lie. María Luisa Ramos, concedimos a ésta un término para que procediera a subsanar las mismas. El 29 de junio el Director nos informó que la licenciada Ramos no había cumplido con los términos de nuestra resolución. En esa ocasión le concedimos término adicio-nal para que cumpliese con lo ordenado. Se le apercibió, también, de que su incumplimiento conllevaría una suspensión automática del ejercicio de la notaría.
El 24 de agosto de 1990 la suspendimos temporalmente del ejercicio de la notaría hasta que acreditase la corrección de las deficiencias señaladas en la Resolución de 19 de abril. También le concedimos término para mostrar causa por la cual no debíamos ejercer nuestra jurisdicción disciplinaria y nuevamente le aperci-bimos que su incumplimiento con esta resolución podría conllevar la suspensión del ejercicio de la notaría.
El término concedido venció y la licenciada Ramos aún no ha cumplido con lo ordenado en nuestra Resolución de 24 de agosto.
Reiteradamente hemos resuelto que no estamos dispuestos a tolerar la conducta de continuo incumplimiento de algunos abo-gados que inexplicable e incomprensiblemente se cruzan de brazos negándose a contestar requerimientos de este Tribunal en la esfera de su jurisdicción disciplinaria. Esta conducta es indica-tiva de una falta de respeto hacia los procedimientos del Tribunal *466y puede conllevar la suspensión del abogado del ejercicio de la profesión. In re Pérez Rodríguez, 115 D.P.R. 810 (1984); In re Pereira Esteves, 116 D.P.R. 791 (1985); In re Freytes Mont, 117 D.P.R. 11 (1986); In re Ralat Pérez, 124 D.P.R. 745 (1989); In re Hoffman Muriño, 125 D.P.R. 553 (1990); In re Izquierdo, 126 D.P.R. 202 (1990); In re Torres Villanueva, 126 D.P.R. 538 (1990).
For los fundamentos antes expuestos, se dictará sentencia mediante la cual se decreta la suspensión provisional del ejerci-cio de la abogacía en Puerto Rico de la Lie. María Luisa Ramos hasta tanto ésta comparezca y otra cosa disponga el Tribunal.